[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Bell, Slip Opinion No. 2016-Ohio-7560.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-7560
THE STATE OF OHIO, APPELLEE AND CROSS-APPELLANT, v. BELL, APPELLANT
                                  AND CROSS-APPELLEE.

  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as State v. Bell, Slip Opinion No. 2016-Ohio-7560.]
Criminal        law—Due          process—Preindictment            delay—Sentencing—2011
        Am.Sub.H.B. No. 86—Judgment affirmed on the authority of State v. Jones
        and State v. Thomas.
  (No. 2015-1893—Submitted October 11, 2016—Decided November 2, 2016.)
  APPEAL and CROSS-APPEAL from the Court of Appeals for Cuyahoga County,
                              No. 102141, 2015-Ohio-4178.
                                   __________________
        {¶ 1} The judgment of the court of appeals is affirmed on the authority of
State v. Jones, ___ Ohio St.3d ___, 2016-Ohio-5105, ___ N.E.3d ___, with respect
to the issues raised in the appeal, and on the authority of State v. Thomas, ___ Ohio
St.3d ___, 2016-Ohio-5567, ___ N.E.3d ___, with respect to the issues raised in the
cross-appeal.
                              SUPREME COURT OF OHIO




          O’CONNOR, C.J., and PFEIFER, LANZINGER, FRENCH, and O’NEILL, JJ.,
concur.
          O’DONNELL and KENNEDY, JJ., concur with respect to the appeal, dissent
with respect to the cross-appeal, and would reinstate the sentence imposed by the
trial court.
                                _________________
          Timothy J. McGinty, Cuyahoga County Prosecuting Attorney, and Daniel
T. Van, Assistant Prosecuting Attorney, for appellee and cross-appellant.
          Robert L. Tobik, Cuyahoga County Public Defender, and Erika B. Cunliffe,
Assistant Public Defender, for appellant and cross-appellee.
                                _________________




                                         2